        Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 1 of 58



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MERCK & CO., INC., ELI LILLY AND
COMPANY, AMGEN INC., and
ASSOCIATION OF NATIONAL
ADVERTISERS, INC.,

               Plaintiffs,

       v.

UNITED STATES DEPARTMENT OF
                                                       Case No. __________________
HEALTH AND HUMAN SERVICES,
ALEX M. AZAR II, in his official capacity as
the Secretary of the United States Department
of Health and Human Services, CENTERS
FOR MEDICARE & MEDICAID
SERVICES, and SEEMA VERMA, in her
official capacity as the Administrator of the
Centers for Medicare & Medicaid Services,

               Defendants.


            EXPERT DECLARATION OF PROFESSOR CRAIG GARTHWAITE

                                       JUNE 14, 2019
             Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 2 of 58




                                                           Table of Contents
I.      Qualifications ..........................................................................................................................3
II.     Background and Assignment ..................................................................................................4
III.    Summary of Findings..............................................................................................................5
IV. Overview Of The Prescription Drug Supply Chain And Pricing ...........................................5
        A.      WAC captures only one part of the complex prescription drug supply
                chain ...............................................................................................................................6
        B.      Consumer cost-sharing structures are varied .................................................................8
V.      The Final Rule Requires Disclosure Of WAC, Which Does Not Represent
        The Price That The Overwhelming Majority Of Consumers Pay For
        Prescription Drugs ..................................................................................................................9
        A.      Commercial Plans: Tens of millions of commercially insured
                consumers pay drug prices entirely unrelated to WAC ...............................................10
        B.      Medicaid: Nearly all Medicaid enrollees have only flat copayments for
                prescription drugs and are unaffected by WAC ...........................................................15
        C.      Medicare: Medicare enrollees face a complex set of cost-sharing rules,
                but rarely incur costs that are close to WAC ...............................................................17
        D.      Uninsured: WAC may not be fully determinative of their out-of-pocket
                costs..............................................................................................................................23
VI. Consumers’ Out-Of-Pocket Costs Vary Considerably And Are Difficult To
    Reliably Predict Based On WAC..........................................................................................24
        A.      Due to the complexities of drug pricing and cost sharing, out-of-pocket
                costs generally bear little—or no—relation to WAC ..................................................25
        B.      Claims data from actual individuals demonstrate the variability and
                lack of predictability of out-of-pocket costs ................................................................27
        C.      The literature shows that consumers struggle with cost sharing
                concepts........................................................................................................................30
VII. Conclusion ............................................................................................................................32




                                                                         2
        Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 3 of 58



I.     Qualifications

       1.      I am the Herman R. Smith Research Professor in Hospital and Health Services and

a tenured Associate Professor of Strategy at the Kellogg School of Management, Northwestern

University. I am also the Director of the Program on Healthcare at Kellogg. At Kellogg, I teach

courses in the economics of strategy and healthcare strategy and organize Kellogg’s healthcare

business curriculum. In addition, I am a Research Associate at the National Bureau of Economic

Research, and a Faculty Associate at the Institute for Policy Research at Northwestern University.

       2.      I received a PhD in Economics from the University of Maryland at College Park, a

Master’s in Public Policy from the Gerald R. Ford School of Public Policy at the University of

Michigan, and a B.A. in Political Science from the University of Michigan.

       3.      Prior to my graduate studies, I was an Economist at Public Sector Consultants in

Lansing, MI, and the Director of Research and Chief Economist at the Employment Policies

Institute, in Washington, DC.

       4.      My research focuses on a variety of issues including drug pricing and innovation,

the effect of expanded patent protection on drug pricing, the effects of increases in demand on

innovation by U.S. pharmaceutical firms, and the relationship between health insurance

expansions and high drug prices. My research has been published in journals such as the Quarterly

Journal of Economics, the American Economic Review, the Review of Economics and Statistics,

the Journal of Health Economics, The New England Journal of Medicine, the Annals of Internal

Medicine, and Health Affairs, and has been profiled in media outlets such as the New York Times,

the Wall Street Journal, the Washington Post, and Vox.

       5.      I have testified before the United States House of Representatives and the United

States Senate on matters including competition in prescription drug markets, consolidation in




                                                3
           Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 4 of 58



healthcare markets, and healthcare reforms. My full curriculum vitae is attached to this declaration

as Appendix A.

          6.      In forming my opinion, I relied on the various materials and documents discussed

in this declaration, which are listed in Appendix B.

          7.      I am being compensated at the rate of $750 per hour. In addition, I receive

compensation based on the work that Analysis Group, Inc., performs in support of my declaration.

My compensation is not contingent on the nature of my findings or on the outcome of this

litigation.

II.       Background and Assignment

          8.      In its recently published final rule, the Centers for Medicare and Medicaid Services

(CMS) mandates that Direct-to-Consumer (DTC) television advertisements for prescription drugs

and biological products that are reimbursed by Medicare or Medicaid include the so-called “list

price,” which is defined in the rule as the Wholesale Acquisition Cost (WAC) for a typical 30-day

regimen or typical course of treatment for that product.1

          9.      I have been asked by counsel for Plaintiffs to describe the relationship of that WAC,

which is the price for wholesalers,2 with the price—or out-of-pocket cost—that consumers incur

when acquiring prescription drugs. In addition, I have been asked to describe, more generally, the

roles played by various stakeholders in the U.S. healthcare system in relation to the pricing of

prescription drugs.




1
      Department of Health and Human Services, Centers for Medicare & Medicaid Services, 42 C.F.R. Part 403,
      [CMS—4187—F], RIN 0938—AT87, “Medicare and Medicaid Programs; Regulation To Require Drug Pricing
      Transparency,” Federal Register, Vol. 84, No. 91, Friday, May 10, 2019, Rules and Regulations, pp. 20732-
      20758. Hereinafter I refer to this as the “final rule.”
2
      42 U.S.C. § 1395w-3a(c)(6)(B) (defining WAC as “the manufacturer’s list price” to “wholesalers or direct
      purchasers,” “not including prompt pay or other discounts, rebates or reductions in price”).



                                                       4
        Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 5 of 58



III.   Summary of Findings

       10.    In the following sections of this declaration I show that:

              •   For more than 120 million Americans, a drug’s WAC has no direct relationship

                  to their out-of-pocket costs at the pharmacy counter. These consumers will

                  make only a flat copayment. The amount of that copayment is unrelated to

                  WAC. And it is almost always a small fraction of WAC—particularly for

                  branded medications.

              •   Even when consumers’ out-of-pocket costs are related in some way to WAC,

                  for example, when a consumer has a coinsurance obligation, the consumer’s

                  cost is almost always substantially lower than WAC. This is due to the nature

                  of different cost-sharing arrangements typically used by health insurers in the

                  United States.

              •   Moreover, the relationship (or lack of relationship) between WAC and out-of-

                  pocket costs is complex and subject to considerable variation across consumers,

                  and even variation for the same consumers over time. As a result, most

                  consumers are unlikely to be able to reliably predict their true out-of-pocket

                  costs for a specific prescription based on disclosure of WAC alone.

              •   Therefore, for the overwhelming majority of Americans, WAC will grossly

                  overstate their out-of-pocket costs for prescription drugs and will not provide

                  meaningful information to them.

IV.    Overview Of The Prescription Drug Supply Chain And Pricing

       11.    The actual costs of prescription drugs—both the costs to consumers and to

insurance providers—are the result of a patient’s unique healthcare needs, the availability of




                                                5
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 6 of 58



insurance and the specifics of the insurance plan, and a complex series of negotiations between

manufacturers, wholesalers, pharmacies, pharmacy benefits managers, and health insurers.

        12.      Before explaining how the consumer’s out-of-pocket costs differ from the so-called

“list price” for which disclosure is required in the final rule, I first provide an overview of the

prescription drug supply chain and the various prices paid by different stakeholders. I then describe

the key components of consumer cost-sharing.

        A.       WAC captures only one part of the complex prescription drug supply chain

        13.      The supply chain of a pharmaceutical drug begins with manufacturers, who

research, develop, and produce the drugs. Manufacturers typically sell their pharmaceutical

products to wholesale distributors (“wholesalers”).3 Wholesalers, in turn, distribute the drugs from

the manufacturers to pharmacies, hospitals, and other medical facilities.4 Pharmacies and

healthcare facilities purchase drugs directly from wholesalers and ultimately dispense them to

consumers.

        14.      While the physical movement of pharmaceutical products from manufacturer to

wholesaler to pharmacy to consumer is straightforward, the calculation of the price paid for the

drug at each step in the supply chain is far more complex. First, the pharmaceutical manufacturer

sets a price for their product known as the Wholesale Acquisition Cost (WAC)—the cost at which

a wholesaler acquires prescription drugs from the manufacturer.5 WAC is the price that the final




3
    “Follow the pill: understanding the U.S. commercial pharmaceutical supply chain.” Prepared for The Kaiser
    Family Foundation by The Health Strategies Consultancy LLC, March 2005, at p. 4, available at
    https://www.kff.org/wp-content/uploads/2013/01/follow-the-pill-understanding-the-u-s-commercial-
    pharmaceutical-supply-chain-report.pdf (“KFF ‘Follow the Pill’), (viewed June 13, 2019).
4
    KFF “Follow the Pill,” p. 8.
5
    Wholesalers may pay a price that is discounted from WAC. Examples of discounts they may receive are “volume
    discounts, prompt pay discounts, and discounts related to the sale of short-dated products.” The wholesaler may
    receive a distribution fee from the manufacturer for its services. See KFF “Follow the Pill,” p. 18.



                                                        6
          Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 7 of 58



rule calls the “list price.” WAC is rarely representative of, and is almost always substantially higher

than, the cost incurred by consumers at the pharmacy counter.

        15.       Pharmacies acquire prescription drugs from the wholesaler. Pharmacies may

    negotiate an acquisition price directly with wholesalers or with manufacturers, who might extend

    discounts through the wholesalers. Pharmacies also negotiate with Pharmacy Benefits Managers

    (PBMs) on the reimbursement amount and inclusion in preferred pharmacy networks—these

    negotiations can reduce the price paid by the pharmacy for a drug to a cost below WAC.6 The

    pharmacies then dispense prescription drugs to consumers and typically receive compensation

    from two sources: (1) third-party payers (i.e. commercial health insurers or government

    programs such as Medicare and Medicaid) and (2) consumers themselves.

         16.      In a separate set of negotiations, PBMs work with third-party payers (i.e., insurance

companies) to negotiate a more favorable price for prescription drugs. PBMs pool together many

health plans and are able to leverage that scale to negotiate rebates from manufacturers. Rebates,

or discounts off a product’s WAC, incentivize volume and market-share-based savings and result

in lower prices paid by health plans. They play a particularly important role in the sale of branded

(rather than generic) prescription drugs. Plans may also agree to place particular drugs onto

preferred formulary tiers in exchange for even deeper discounts.7 The differential tiers can affect

a consumer’s out-of-pocket costs, as preferred tiers are typically associated with lower consumer

cost-sharing.

         17.      These rebate arrangements are specific to particular pharmaceutical products,

payers and PBMs. In other words, purchases of one drug could entail a large rebate for one insurer



6
     KFF “Follow the Pill,” p. 14.
7
     KFF “Follow the Pill,” p. 14.



                                                    7
          Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 8 of 58



and a comparatively small rebate for another. Rebates, however, can be substantial, and insurance

companies’ net costs are therefore often meaningfully lower than WAC.8 Furthermore, the revenue

from these rebates is used to reduce insurance premiums for health plan beneficiaries, and can also

be passed on to consumers to reduce out-of-pocket costs at the pharmacy.9 Hence, WAC does not

reflect—and is often considerably higher than—the eventual cost of the drug to the ultimate

purchasers.

         B.       Consumer cost-sharing structures are varied

         18.      Consumers pay a share of the cost associated with obtaining a prescription drug

from a pharmacy, hospital, or other medical facility. More than 90% of Americans carry health

insurance.10 For that population, the amount they pay—their out-of-pocket cost—is determined by

the particulars of their cost-sharing arrangement with their health insurer, which can vary

considerably.

         19.      Health insurers offer a wide range of health plans that differ in the premiums to be

paid by beneficiaries, as well as the magnitude and structure of the cost-sharing arrangements they

require. Cost-sharing typically includes one or more of the following elements:

                  •    Copayments—a flat fee per prescription or medical service, unrelated to WAC;

                       copayments for prescriptions will typically vary by formulary tier (e.g.,

                       preferred brand, non-preferred brand);




8
     Dubois, Robert W. “Rx Drug Costs: List Prices Versus Net Prices and The Importance of Staying Within the
     Data,”       Health         Affairs       Blog,     March         13,        2019,        available   at
     https://www.healthaffairs.org/do/10.1377/hblog20190312.446522/full/ (viewed June 5, 2019).
9
     Abelson, Reed. “UnitedHealthcare Says it Will Pass on Rebates from Drug Companies to Consumers,” New York
     Times, March 6, 2018, available at https://www.nytimes.com/2018/03/06/health/unitedhealth-drug-prices.html
     (viewed June 13, 2019).
10
     9% of Americans are uninsured, see “Health Insurance Coverage of the Total Population,” Kaiser Family
     Foundation, 2017, available at https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019).



                                                          8
          Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 9 of 58



                  •   Coinsurance—a set percentage of a medical service or a drug’s price;

                  •   Deductible—a pre-defined limit up to which the consumer pays the full price

                      charged by the pharmacy.11

         20.      For most insured consumers in the United States, these specific cost-sharing

arrangements are limited by a cap on the total out-of-pocket spending for which the consumer can

be liable for his or her drug and medical services in a year; 99% of employer-sponsored

commercially insured beneficiaries have plans that cap their out-of-pocket spending.12 As of 2018,

the average out-of-pocket maximum for individual coverage among all employer-sponsored

commercial plans was $3,872.13 In addition, the Patient Protection and Affordable Care Act (ACA)

mandates that out-of-pocket spending for an individual be no higher than $7,350 for ACA-

compliant marketplace plans.14 Medicaid plans cap out-of-pocket spending at 5% of an individual

or family’s income.15

V.       The Final Rule Requires Disclosure Of WAC, Which Does Not Represent The Price
         That The Overwhelming Majority Of Consumers Pay For Prescription Drugs

         21.      The final rule requires manufacturers to inform consumers of the so-called “list

price” of an advertised prescription drug. “List price,” however, is not the price at which

prescription drugs are sold to consumers. Instead, “list price” is defined by the final rule as WAC—

i.e., the price at which prescription drugs are sold to wholesalers.


11
     “Cost Sharing,” Healthcare.gov, https://www.healthcare.gov/glossary/cost-sharing/ (viewed June 5, 2019).
12
     Claxton, Gary, Matthew Rae, Michelle Long, Anthony Damico, and Heidi Whitmore, “Employer Health Benefits:
     2018       Annual       Survey,”   Kaiser   Family     Foundation,    2018,    p.   130,  available    at
     http://files.kff.org/attachment/Report-Employer-Health-Benefits-Annual-Survey-2018 (“KFF 2018 Employer
     Health Benefits Survey”)
13
     KFF 2018 Employer Health Benefits Survey, p. 133.
14
     KFF 2018 Employer Health Benefits Survey, p. 130.
15
     Rudowitz, Robin, Rachel Garfield, and Elizabeth Hinton, “10 Things to Know About Medicaid: Setting the Facts
     Straight,” Kaiser Family Foundation, March 2019, available at http://files.kff.org/attachment/Issue-Brief-10-
     Things-to-Know-about-Medicaid-Setting-the-Facts-Straight (viewed June 5, 2019).



                                                         9
          Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 10 of 58



          22.     The price that the vast majority of individual consumers pay for prescription drugs

is substantially lower than an amount that resembles the full WAC for their prescription

medication. For over 120 million Americans who only have copayment requirements, the price

they pay for prescription drugs has no direct relationship to WAC. At most, the amount of a

copayment is only loosely and indirectly related to WAC, to the extent that an insurer considers

WAC and rebates when deciding which copayment tier of its formulary to place a particular

product. But even then, drugs with different WACs will be on the same copayment tier. For those

transactions for which WAC may be relevant to out-of-pocket costs (e.g., when the consumer is

paying coinsurance that is related to WAC), consumers also typically pay substantially less than

WAC—particularly for branded drugs.

          23.     But the price each consumer pays varies considerably based on the particulars of

their insurance plans and other variables. Below I discuss how common insurance plans affect a

consumer’s out-of-pocket costs.16

          A.      Commercial Plans: Tens of millions of commercially insured consumers pay
                  drug prices entirely unrelated to WAC

          24.     With respect to commercial insurance plans, below I separately discuss employer-

sponsored plans from other forms of commercial plans (such as Affordable Care Act-compliant

plans).

          25.     Employer-sponsored plans. As of 2017, 156 million Americans (49%) received

health insurance coverage through an employer-sponsored plan.17 As I describe next, as of 2017,

between 39% and 51% of employer-sponsored beneficiaries are shielded entirely from a drug’s



16
     The statistics included in the section that follows rely on national averages based on publicly available
     information, and may differ for particular manufacturers or particular drugs due to variation in patient segments.
17
     “Health Insurance Coverage of the Total Population,” Kaiser Family Foundation, 2017, available at
     https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019).



                                                          10
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 11 of 58



WAC as a result of the cost-sharing and prescription drug coverage in their plans. That percentage

may be significantly larger for any particular drug. As a result, WAC is irrelevant to the amount

that tens of millions of Americans with employer-sponsored plans pay for prescription drugs.

         26.     As an initial matter, Americans who receive health insurance coverage through

their employers generally do not have to pay a deductible for their prescription drugs and,

therefore, are not exposed to WAC on that basis. According to a Kaiser Family Foundation report,

85% of employer-sponsored health insurance beneficiaries have some form of annual deductible.18

However, the deductible that applies to healthcare services generally does not apply to prescription

drugs for 95% of beneficiaries on HMO plans, 92% on PPO plans, 91% on POS plans, and 83%

on high deductible health plans.19 Therefore, the large majority (approximately 90%) of employer-

sponsored health insurance beneficiaries have no deductible for prescription drugs.

         27.     Among all covered workers, the vast majority (82%) are on plans with at least three

tiers of cost-sharing for prescriptions (typically generic, preferred brand, and non-preferred

brands).20 For those employees, approximately half to two-thirds of plans use copayments rather

than coinsurance for prescription drug cost-sharing, depending on the medication’s tier.21 By

definition, a consumer who pays a copayment for a prescription drug pays only a set copayment

(i.e., a set fee of, say, $15, or whatever the fixed amount is set by a plan), irrespective of WAC of

the prescription drug.



18
     KFF 2018 Employer Health Benefits Survey, p. 104.
19
     KFF 2018 Employer Health Benefits Survey, p. 121.
20
     The count of tiers of cost-sharing does not include tiers that cover only specialty drugs. KFF 2018 Employer
     Health Benefits Survey, p. 155.
21
     The percentage of employees with copayment for second tier (“preferred”) drugs is 76% on non-HDHP plans and
     52% on HDHP plans. For third tier (“non-preferred”) drugs, 73% of employees on non-HDHP plans and 47% on
     HDHP plans have copayments. For fourth tier drugs, 56% of non-HDHP employees and 43% of HDHP employees
     have copayments for prescription drugs, see KFF 2018 Employer Health Benefits Survey, p. 158.



                                                       11
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 12 of 58



         28.      Even those covered workers who do have a coinsurance obligation pay substantially

less than WAC. For plans with three or more tiers of drug coverage, the average coinsurance ranges

from 19% for first-tier drugs to 36% for third-tier drugs.22

         29.      Thus, considering the percent of workers in each plan type with no deductible

applicable to prescription drug purchases and no coinsurance, an estimated 61 million to 80 million

(39% to 51%) of employer-sponsored insurance beneficiaries do not incur costs for prescription

drugs that have any relation to WAC. This is a conservative estimate, as it does not include

individuals on two-tier or single-tier plans, some of whom may also have no coinsurance or

deductible.23

         30.      For those few beneficiaries of employer-sponsored plans who do have a deductible

for prescription drugs, although their out-of-pocket cost may bear some relation to WAC, their

cost can still be far below WAC and cannot be easily calculated simply by knowing WAC. Some

of these individuals have a separate prescription drug deductible from their general medical care

deductible. For those individuals, a 2017 report found that the average prescription drug deductible

was only $149.24 This would be quickly satisfied, especially given that the final rule does not apply

to prescription drugs with an annual WAC of less than $420 (or $35 per month).25 Across all

employer-sponsored plans with a deductible of any kind (either prescription drug, medical, or




22
     KFF 2018 Employer Health Benefits Survey, p. 159.
23
     More limited information is provided in the KFF 2018 Employer Health Benefits Survey for single and two tier
     plans, but the vast majority of workers are not on these plans. As noted above, employer-sponsored plans with
     three or more tiers of prescription drugs are by far the most common, see KFF 2018 Employer Health Benefits
     Survey, p. 155-156.
24
     Claxton, Gary, Matthew Rae, Michelle Long, Anthony Damico, Gregory Forester, and Heidi Whitmore,
     “Employer Health Benefits: 2017 Annual Survey,” Kaiser Family Foundation, 2017, p. 159, available at
     http://files.kff.org/attachment/Report-Employer-Health-Benefits-Annual-Survey-2017.
25
     The final rule does not apply to prescription drugs with WAC less than $35 per month, which is equivalent to
     $420 annually. 42 C.F.R. § 403, p. 20732.



                                                       12
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 13 of 58



both), the average deductible was $1,573 in 2018.26 Of the 20 drugs with the highest direct-to-

consumer advertising expenditures as specified in the final rule, WAC for a single 30-day supply

of nine of these drugs would immediately exceed the $1,573 average deductible.27 Moreover, for

many consumers, their deductible would also be consumed by other healthcare services over the

course of a given coverage year, such as other prescriptions, doctor visits, and the like. Thus, many

factors, including a consumer’s year-to-date consumption of all medical services, his or her

insurance contract design, and the prescription drug’s formulary placement all affect out-of-pocket

costs.

         31.      Of those plans that have a deductible for prescription drugs, only a small minority

require consumers to pay coinsurance once the deductible is met. However, among beneficiaries

of plans with three or more tiers, the average coinsurance is substantially lower than WAC, ranging

from an average of 19% for first-tier drugs to 36% for third-tier drugs.28 In other words, after only

the first month of treatment on many of the drugs with the highest DTC advertising expenditures,

the consumer with such a coinsurance plan will still only be paying on average 19%-36% of WAC.

         32.      Non-employer commercial insurance. There were 20.5 million Americans (7%

of the population) with commercial insurance not provided through an employer in 2017.29 Of

these, approximately 12.2 million were insured through a state health insurance marketplace, while

the remainder purchased plans directly from insurance companies.30 Approximately half (49%) of




26
     KFF 2018 Employer Health Benefits Survey, p. 103.
27
     42 C.F.R. § 403, p. 20741.
28
     KFF 2018 Employer Health Benefits Survey, p. 159.
29
     “Health Insurance Coverage of the Total Population,” Kaiser Family Foundation, 2017, available at
     https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019).
30
     “Marketplace enrollment 2014-2019,” Kaiser Family Foundation, 2019, available at https://www.kff.org/health-
     reform/state-indicator/marketplace-enrollment/ (viewed June 5, 2019).



                                                       13
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 14 of 58



all those enrolled in an ACA-compliant plan in 2016 (purchased both on or off the marketplace)

were on high-deductible plans, with an individual deductible of at least $1,500.31 Marketplace

plans are categorized based on generosity of coverage (silver, gold, and platinum). Currently, of

all those enrolled in marketplace plans, 31% are in bronze plans (3.5 million people), 59% in silver

(6.8 million people), 8% in gold (960,000 people), and 1% in platinum (106,000 people).32 As of

2016, the deductible in a large number of marketplace plans (58% of silver plans, 65% of gold,

and 93% of platinum) does not apply to prescription drugs.33

         33.      According to a 2016 report from the Commonwealth Fund, both copayments and

coinsurance are used for cost-sharing on marketplace plans, with the use of coinsurance increasing

across tiers. Specifically—as of 2016—68% of marketplace plans used copayments for generic

drugs, while only 14% used coinsurance. For preferred brands, the proportion using copayments

was 62%, while coinsurance was used by 23%. For non-preferred brand drugs, 41% of marketplace

plans used copayments while 37% used coinsurance, and for specialty drugs, only 16% had

copayments while 60% of plans used coinsurance. The specific plans also vary, with platinum

plans most often relying on copayments and bronze plans most often relying on coinsurance.34



31
     Hamel, Liz, Jamie Firth, Larry Levitt, Gary Claxton, and Mollyann Brodie, “Survey of Non-Group Health
     Insurance Enrollees, Wave 3,” Kaiser Family Foundation, May 20, 2016, available at https://www.kff.org/health-
     reform/poll-finding/survey-of-non-group-health-insurance-enrollees-wave-3/ (viewed June 6, 2019).
32
     Totals on each marketplace plan level do not count those on non-marketplace ACA-compliant plans.
     “Marketplace Plan Selections by Metal Level.” Kaiser Family Foundation, 2019, available at
     https://www.kff.org/health-reform/state-indicator/marketplace-plan-selections-by-metal-level-
     2/?dataView=1&currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc
     %22%7D (viewed June 10, 2019).
33
     Rae, Matthew, Larry Levitt, and Gary Claxton, “Patient Cost-Sharing in Marketplace Plans, 2016,” Kaiser Family
     Foundation, November 13, 2015, available at https://www.kff.org/health-costs/issue-brief/patient-cost-sharing-
     in-marketplace-plans-2016/ (viewed June 5, 2019).
34
     Gabel, Jon, Matthew Green, Adrienne Call, Heidi Whitmore, Sam Stromberg, and Rebecca Oran, “Changes in
     Consumer Cost-Sharing for Health Plans Sold in the ACA’s Marketplaces, 2015 to 2016,” The Commonwealth
     Fund,             May              2016,              p.           8,             available             at
     https://www.commonwealthfund.org/sites/default/files/documents/___media_files_publications_issue_brief_20
     16_may_1875_gabel_changes_cost_sharing_marketplaces_rb_v2.pdf (viewed June 11, 2019).



                                                        14
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 15 of 58



         B.       Medicaid: Nearly all Medicaid enrollees have only flat copayments for
                  prescription drugs and are unaffected by WAC

         34.      Almost 65 million Americans (21% of the population) receive health insurance

from Medicaid—which includes roughly 12 million Americans who are eligible for both Medicare

and Medicaid coverage.35 Almost none of these individuals incur a cost for prescription drugs that

is based on or calculated from WAC—and many get access to drugs with no payment at all.

         35.      Instead, Medicaid beneficiaries have no prescription drug deductibles; rather, their

prescriptions are purchased with capped copayments or no payment at all—and at levels that are

mere fractions of even the most common copayments in the commercial market.36 For preferred

prescription drugs, all Medicaid enrollees pay a federally mandated maximum $4 copayment—

regardless of WAC.37 For non-preferred drugs, Medicaid beneficiaries at or below 150% of the

federal poverty level pay a maximum $8 copay—again, regardless of WAC.38

         36.      By statute, states are allowed to require Medicaid enrollees above 150% of the

federal poverty level to pay up to 20% of the state’s cost (as I discuss next, this would be 20% of

the greatly discounted price paid by state Medicaid plans, not WAC).39 But no state exercises this


35
     “Health Insurance Coverage of the Total Population,” Kaiser Family Foundation, 2017, available at
     https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019); “Data Analysis Brief:
     Medicare-Medicaid Dual Enrollment 2006 through 2017,” CMS Medicare-Medicaid Coordination Office,
     December 2018, p.1, available at https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-
     Medicaid-Coordination/Medicare-Medicaid-Coordination-
     Office/DataStatisticalResources/Downloads/MedicareMedicaidDualEnrollmentEverEnrolledTrendsDataBrief20
     06-2017.pdf.
36
     “Medicaid Benefits: Prescription Drugs,” Kaiser Family Foundation, 2018, available at
     https://www.kff.org/medicaid/state-indicator/prescription-drugs/ (viewed June 5, 2019). For comparison, for
     employer-sponsored commercial plans the average copay was $11 for first-tier, $33 for second-tier, $59 for third-
     tier, and $105 for fourth-tier drugs. See KFF 2018 Employer Health Benefits Survey, p. 155.
37
     “Cost Sharing Out of Pocket Costs,” Medicaid.gov, available at https://www.medicaid.gov/medicaid/cost-
     sharing/out-of-pocket-costs/index.html (viewed June 5, 2019).
38
     “Cost Sharing Out of Pocket Costs,” Medicaid.gov, available at https://www.medicaid.gov/medicaid/cost-
     sharing/out-of-pocket-costs/index.html (viewed June 5, 2019).
39
     “Cost Sharing Out of Pocket Costs,” Medicaid.gov, available at https://www.medicaid.gov/medicaid/cost-
     sharing/out-of-pocket-costs/index.html (viewed June 5, 2019).



                                                         15
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 16 of 58



option. All states except Kentucky currently require only fixed copayments for non-preferred drugs

regardless of income level. Kentucky is the only exception, but it imposes only a 5% coinsurance

on the state’s cost of the non-preferred drug for adults above 150% of the poverty line, and even

that amount is capped at only $20 per purchase, with no coinsurance required for children at any

poverty level.40 Currently in Kentucky, there are approximately 650,000 adults enrolled in

Medicaid, and only a small subset of them are over 150% of the poverty level.41

         37.      Furthermore, with respect to Medicaid, even the government pays costs that bear

little resemblance to WAC. States purchase drugs for Medicaid under the “Best Price Guarantee”

whereby they are entitled to pay either 23% off average manufacturer price (for branded

medications) or the maximum discounted rebate price, whichever discount is greater.42 State

Medicaid plans may also negotiate additional supplemental rebates.43 Finally, Medicaid is also

guaranteed an adjustment if a drug’s price rises faster than inflation, which can translate to sizeable

discounts for older drugs with significant price increases.44




40
     “Cost-Sharing Requirements for Selected Medicaid Services for Section 1931 Parents,” Kaiser Family
     Foundation, January 1, 2019, available at https://www.kff.org/medicaid/state-indicator/cost-sharing-
     requirements-for-selected-medicaid-services-for-section-1931-parents-january/ (viewed June 5, 2019);
     “Premium and Cost-Sharing Requirements for Selected Services for Medicaid Adults,” Kaiser Family
     Foundation, January 1, 2019, available at https://www.kff.org/health-reform/state-indicator/premium-and-cost-
     sharing-requirements-for-selected-services-for-medicaid-expansion-adults (viewed June 5, 2019).
41
     “Monthly Child Enrollment in Medicaid and CHIP,” Kaiser Family Foundation, March 2019, available at
     https://www.kff.org/medicaid/state-indicator/total-medicaid-and-chip-child-
     enrollment/?currentTimeframe=0&selectedRows=%7B%22states%22:%7B%22kentucky%22:%7B%7D%7D%
     7D&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%22asc%22%7D (viewed June 5, 2019).
42
     “Medicaid Drug Rebate Program,” Medicaid.gov, available at https://www.medicaid.gov/medicaid/prescription-
     drugs/medicaid-drug-rebate-program/index.html (viewed June 5, 2019).
43
     “State         Prescription     Drug          Resources,”           Medicaid.gov,         available       at
     https://www.medicaid.gov/medicaid/prescription-drugs/state-prescription-drug-resources/index.html   (viewed
     June 5, 2019).
44
     Baghdadi, Ramsey, “Medicaid Best Price,” Health Affairs Health Policy Brief, August 10, 2017. DOI:
     10.1377/hpb20171008.000173.



                                                       16
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 17 of 58



         38.     As a result, Medicaid plans benefit from the largest rebates in the entire industry.

Indeed, the Medicaid and CHIP Payment and Access Commission has reported that in aggregate

“[d]rug rebates reduced gross Medicaid drug spending by more than half (54.5 percent) in FY

2017” relative to what cost would be if WAC was paid.45

         C.      Medicare: Medicare enrollees face a complex set of cost-sharing rules, but
                 rarely incur costs that are close to WAC

         39.     In 2017, 42.8 million Americans were covered only by Medicare (14% of the

population), with an additional 12 million receiving both Medicaid and Medicare benefits (dual

eligibility).46 I have already addressed the dual-eligible population in my discussion of Medicaid

above.

         40.     Medicare-only enrollees pay out-of-pocket costs that are, at certain times and for

certain drugs, calculated as a percentage of the pharmacy negotiated price, which itself is based on

WAC. But due to the complexity in cost-sharing rules and their variability across hundreds of

available prescription drug plans, as well as changes in cost-sharing calculations depending on

features such as year-to-date spending and formulary placement, out-of-pocket costs will vary over

the course of the year for the same prescription drug for different consumers on the same Medicare

plan—and even for the same consumer, depending on the consumer’s other healthcare costs




45
     “MACStats: Medicaid and CHIP Data Book,” MACPAC, December 2018, p.38,                          available
     at https://www.macpac.gov/wp-content/uploads/2018/12/December-2018-MACStats-Data-Book.pdf       (viewed
     June 5, 2019).
46
     “Health Insurance Coverage of the Total Population,” Kaiser Family Foundation, 2017, available at
     https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019); “Data Analysis Brief:
     Medicare-Medicaid Dual Enrollment 2006 through 2017,” CMS Medicare-Medicaid Coordination Office, p. 1,
     available          at          https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-Medicaid-
     Coordination/Medicare-Medicaid-Coordination-
     Office/DataStatisticalResources/Downloads/MedicareMedicaidDualEnrollmentEverEnrolledTrendsDataBrief20
     06-2017.pdf.



                                                     17
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 18 of 58



accrued year to date. This makes it extremely difficult for Medicare beneficiaries to gauge out-of-

pocket cost on the basis of WAC.

         41.      Medicare Part B includes coverage for medical services as well as for physician-

administered prescription drugs for beneficiaries enrolled in traditional fee-for-service Medicare.

For Part B drug coverage, Medicare beneficiaries first must meet a standard $185 deductible. They

then typically pay a 20% coinsurance calculated based on the drug’s Average Sales Price (ASP)

plus a 6% markup.47 ASP is reported to CMS by manufacturers and reflects the average price

charged by manufacturers to purchasers, after accounting for rebates and discounts. For many

prescription drugs reimbursed through Part B, ASP plus 6% is considerably lower than WAC,

while for others the two may be more similar. Medicare beneficiaries, however, are unlikely to

know a drug’s ASP, much less know whether WAC provides a reasonable proxy for ASP plus 6%,

and therefore will have difficulty predicting their expected coinsurance. In addition, many

beneficiaries also purchase Medigap supplemental policies, which provide wraparound coverage,

some of which can be used to cover any coinsurance burden from Part B expenses. Approximately

1 in 4 people with traditional Medicare are enrolled in Medigap.48




47
     In general, ASP + 6% is the statutory rate for drugs administered in an outpatient or physician office setting.
     However, due to sequestration provisions introduced in the 2011 Budget Control Act, the reimbursement is
     effectively reduced to ASP + 4.3%. Werble, Cole, “Medicare Part B,” Health Affairs, August 10, 2017, available
     at https://www.healthaffairs.org/do/10.1377/hpb20171008.000171/full/ (viewed June 12, 2019). “Medicare costs
     at a glance,” Medicare.gov, available at https://www.medicare.gov/your-medicare-costs/medicare-costs-at-a-
     glance (viewed June 10, 2019); Sachs, Rachel. “Administration Outlines Plan to Lower Pharmaceutical Prices in
     Medicare        Part     B,”       Health     Affairs,     October       26,      2018,      available       at
     https://www.healthaffairs.org/do/10.1377/hblog20181026.360332/full/ (viewed June 10, 2019); “Part B,” Center
     for Medicare Advocacy, available at https://www.medicareadvocacy.org/medicare-info/medicare-part-b/ (viewed
     June 10, 2019).
48
     Boccuti, Cristina, Gretchen Jacobson, Kendal Orgera, and Tricia Neuman, “Medigap Enrollment and Consumer
     Protections Vary Across States,” Kaiser Family Foundation, July 11, 2018, available at
     https://www.kff.org/medicare/issue-brief/medigap-enrollment-and-consumer-protections-vary-across-states/
     (viewed June 5, 2019).



                                                        18
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 19 of 58



         42.     Approximately 43 million Americans (14% of the population) are enrolled in a

Medicare Part D prescription drugs plan, with about half (20.4 million) enrolled in a

privatelyadministered Medicare Advantage Plan (MA-PD) and the rest in standalone fee-for-

service Medicare Prescription Drug Plans (PDPs). (Some of these individuals, as noted above, are

also covered by Medicaid.)49 Medicare Advantage plans must provide coverage that is at least as

generous as traditional Medicare, and nearly 90% of those plans also supply drug coverage.50

         43.     With respect to deductibles, as of 2018, 45% of all Medicare Part D beneficiaries

had no deductible at all.51 For those that have deductibles, both MA-PD and PDP prescription drug

plans impose a maximum $415 deductible (as of 2019), after which beneficiaries pay either a

copayment or coinsurance on the next $3,405 of prescription drugs.52 The precise cost to

consumers of their prescription drugs during this phase varies widely and depends on both the type

of drug a consumer is taking, their other healthcare expenses, and the cost-sharing specifics of

their plan, making the relationship to a drug’s WAC difficult to discern.




49
     Jacobson, Gretchen, Anthony Damico, and Tricia Neuman, “A Dozen Facts about Medicare Advantage,” Kaiser
     Family Foundation, November 13, 2018, available at https://www.kff.org/medicare/issue-brief/a-dozen-facts-
     about-medicare-advantage/, (viewed June 5, 2019); Cubanski, Juliette, Anthony Damico, and Tricia Neuman.
     “Medicare Part D in 2018: The Latest on Enrollment, Premiums, and Cost Sharing,” Kaiser Family Foundation,
     May 17, 2018, available at https://www.kff.org/medicare/issue-brief/medicare-part-d-in-2018-the-latest-on-
     enrollment-premiums-and-cost-sharing/ (viewed June 5, 2019); “Health Insurance Coverage of the Total
     Population,” Kaiser Family Foundation, 2017, available at https://www.kff.org/other/state-indicator/total-
     population/ (viewed June 5, 2019).
50
     Graham, Judith, “Medicare Vs. Medicare Advantage: How To Choose,” Kaiser Health News, October 19, 2017,
     available at https://khn.org/news/medicare-vs-medicare-advantage-how-to-choose/, (viewed June 5, 2019).
51
     Cubanski, Juliette, Anthony Damico, and Tricia Neuman. “Medicare Part D in 2018: The Latest on Enrollment,
     Premiums, and Cost Sharing,” Kaiser Family Foundation, May 17, 2018, available at
     https://www.kff.org/medicare/issue-brief/medicare-part-d-in-2018-the-latest-on-enrollment-premiums-and-cost-
     sharing/ (viewed June 5, 2019).
52
     “Yearly deductible for drug plans,” Medicare.gov, available at https://www.medicare.gov/drug-coverage-part-
     d/costs-for-medicare-drug-coverage/yearly-deductible-for-drug-plans (viewed June 5, 2019); “Costs in the
     coverage gap,” Medicare.gov, available at https://www.medicare.gov/drug-coverage-part-d/costs-for-medicare-
     drug-coverage/costs-in-the-coverage-gap (viewed June 5, 2019)



                                                       19
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 20 of 58



         44.     There are multiple additional reasons why a Medicare Part D beneficiary cannot

easily predict what his or her out-of-pocket cost will be for a given prescription.

         45.     First, the amount that a Medicare beneficiary will pay depends on the type of

medication and the specific plan.

                 a.       For preferred brand drugs, only 23% of PDP and 1% of MA-PD plan

                          enrollees are required to pay coinsurance—approximately only 5 million

                          beneficiaries in total.53

                 b.       For non-preferred drugs, although nearly all PDP plan enrollees (25.1

                          million people) pay coinsurance, 88% of enrollees on MA-PD plans (18.3

                          million people) have copayments for non-preferred drugs rather than

                          coinsurance.54

                 c.       Finally, for specialty drugs, defined as a drug that costs at least $670 per

                          month, all Medicare Part D enrollees are subject to some level of

                          coinsurance.55 However, a CBO report estimates that just 300,000 Medicare




53
     Cubanski, Juliette, Anthony Damico, and Tricia Neuman. “Medicare Part D in 2018: The Latest on Enrollment,
     Premiums, and Cost Sharing,” Kaiser Family Foundation, May 17, 2018, available at
     https://www.kff.org/medicare/issue-brief/medicare-part-d-in-2018-the-latest-on-enrollment-premiums-and-cost-
     sharing/ (viewed June 5, 2019).
54
     Cubanski, Juliette, Anthony Damico, and Tricia Neuman. “Medicare Part D in 2018: The Latest on Enrollment,
     Premiums, and Cost Sharing,” Kaiser Family Foundation, May 17, 2018, available at
     https://www.kff.org/medicare/issue-brief/medicare-part-d-in-2018-the-latest-on-enrollment-premiums-and-cost-
     sharing/ (viewed June 5, 2019).
55
     Cubanski, Juliette, Anthony Damico, and Tricia Neuman. “Medicare Part D in 2018: The Latest on Enrollment,
     Premiums, and Cost Sharing,” Kaiser Family Foundation, May 17, 2018, available at
     https://www.kff.org/medicare/issue-brief/medicare-part-d-in-2018-the-latest-on-enrollment-premiums-and-cost-
     sharing/ (viewed June 5, 2019).



                                                       20
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 21 of 58



                          Part D members (1.4%) who received no other subsidies from Medicaid or

                          an employer took a specialty drug in 2015.56

         46.      Second, for those Medicare beneficiaries who are responsible for paying

coinsurance on their prescription medication, there are federally-mandated limits on the percentage

coinsurance that any consumer would have to pay. For non-preferred brand drugs, the maximum

coinsurance allowed for Medicare beneficiaries is 50%, while preferred brand coinsurance is

capped at 25% and specialty drugs are capped at 33% coinsurance.57

         47.      Third, the price on which the Medicare beneficiary’s cost-sharing is based is the

price negotiated by the pharmacy, not WAC.58 This negotiated price is difficult, if not impossible,

for a Medicare beneficiary to discern, as it can vary by pharmacy due to preferred pharmacy

networks—limited networks of pharmacies that Medicare Part D plan sponsors use to lower costs.

One study found considerable variation in the negotiated price paid by Medicare plans at different

pharmacies. For example, the study looked at the most common package size and type of the




56
     Anderson-Cook, Anna, Jared Maeda, and Lyle Nelson, “Prices for and Spending on Specialty Drugs in Medicare
     Part D and Medicaid: An In-Depth Analysis,” Congressional Budget Office Working Paper Series, March 2019,
     p. 29, available at https://www.cbo.gov/system/files?file=2019-03/55011-Specialty_Drugs_WP.pdf.
57
     Pearson, Caroline F., Kelly Brantley, and Miryam Frieder, “Majority of Drugs Now Subject to Coinsurance in
     Medicare Part D Plans,” Avalere, March 10, 2016, available at https://avalere.com/press-releases/majority-of-
     drugs-now-subject-to-coinsurance-in-medicare-part-d-plans (viewed June 5, 2019).
58
     “Medicare Clarifies ‘Negotiated Prices’ Under Part D,” CMS.gov, January 6, 2009, available at
     https://www.cms.gov/newsroom/press-releases/medicare-clarifies-negotiated-prices-under-part-d (viewed June
     5, 2019).



                                                       21
          Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 22 of 58



cholesterol drug Crestor.59 For a single day’s supply of Crestor, there was variability in price of

$1.32 (with a mean price of $5.15) between the 25th and 75th percentile.60

          48.     Therefore, even when Medicare beneficiaries pay coinsurance for prescription

drugs, they are paying at most 50% of the negotiated price, which itself is may be less than WAC.

Their out-of-pocket cost is therefore at most half of WAC. Furthermore, this price will vary by

pharmacy and is difficult for consumers to discern in advance based on a WAC they may observe

in ads.

          49.     Fourth, the amount a Medicare beneficiary has to pay for one prescription of a

particular drug changes depending on how much they have spent in the aggregate so far that year.

After a Medicare beneficiary has spent $3,820 on prescription drugs, he or she enters the coverage

gap phase, where the beneficiary pays no more than 25% of the negotiated price of a brand-name

drug (with the manufacturer covering an additional 70%) or 37% of the negotiated price of a

generic drug.61 In 2016, approximately 5.2 million Medicare Part D enrollees who were not

covered by low-income subsidies reached the coverage gap.62




59
     More specifically, the study looked at the most common National Drug Code (NDC) for Crestor. The NDC
     uniquely identifies the manufacturer, product strength and dose information, as well as package size and type for
     a specific version of a drug. “National Drug Codes: What is a National Drug Code (NDC)?” Idaho MMIS,
     February               9,             2018,              p.             1,               available             at
     https://www.idmedicaid.com/Reference/NDC%20Format%20for%20Billing%20PAD.pdf (viewed June 10,
     2019).
60
     Starc, Amanda and Ashley Swanson, “Preferred Pharmacy Networks and Drug Costs,” National Bureau of
     Economic     Research,      Working     Paper 24862,    July   2018,    p.    9,    available   at
     https://www.nber.org/papers/w24862.pdf.
61
     “Costs for Medicare drug coverage: Costs in the coverage gap,” Medicare.gov, available at
     https://www.medicare.gov/drug-coverage-part-d/costs-for-medicare-drug-coverage/costs-in-the-coverage-gap
     (viewed June 5, 2019).
62
     Cubanski, Juliette, Tricia Neuman, and Anthony Damico, “Closing the Medicare Part D Coverage Gap: Trends,
     Recent Changes, and What’s Ahead,” Kaiser Family Foundation, August 2018, p. 2, available at
     http://files.kff.org/attachment/Data-Note-Closing-the-Medicare-Part-D-Coverage-Gap-Trends-Recent-Changes-
     and-Whats-Ahead (viewed June 5, 2019).



                                                         22
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 23 of 58



         50.      When beneficiaries’ drug expenses total $5,100 in out-of-pocket spending, they

enter the “catastrophic coverage” range, where they are responsible for paying only 5%

coinsurance on the negotiated price for the remainder of the plan year.63 Notably, while in the

coverage gap, the manufacturer’s contribution of 70% of the drug cost counts towards the

beneficiary’s out-of-pocket cost, which can accelerate the process of reaching catastrophic

coverage.64

         51.      Thus, throughout all phases of Medicare drug coverage, beneficiaries pay out-of-

pocket costs that are based on the drug’s negotiated price, but in ways that are typically heavily

discounted and can be difficult to infer for any given prescription fill or refill—i.e., that price will

vary for the same product throughout the year.

         D.       Uninsured: WAC may not be fully determinative of their out-of-pocket costs

         52.      Uninsured Americans represent the population responsible for paying drug costs

that most closely resemble WAC. However, as of 2017, only 9% of the population (27.8 million

Americans) were without health insurance.65 Although no formal cost-sharing with an insurer is

available to the uninsured, there are a variety of ways in which they can receive cost assistance.

For example, most pharmaceutical manufacturers offer programs to provide discounts or free

products for need-based, eligible consumers.66 The programs may be offered directly through the


63
     Doshi, Jalpa, Amy Pettit, and Pengxiang Li, “Addressing Out-of-Pocket Specialty Drug Costs in Medicare Part
     D: The Good, The Bad, The Ugly And The Ignored,” Health Affairs Blog, July 25, 2018, available at
     https://www.healthaffairs.org/do/10.1377/hblog20180724.734269/full/ (viewed June 5, 2019); “Catastrophic
     Coverage,” Medicare.gov, available at https://www.medicare.gov/drug-coverage-part-d/costs-for-medicare-
     drug-coverage/catastrophic-coverage (viewed June 6, 2019)
64
     “Costs for Medicare drug coverage: Costs in the coverage gap,” Medicare.gov, available at
     https://www.medicare.gov/drug-coverage-part-d/costs-for-medicare-drug-coverage/costs-in-the-coverage-gap
     (viewed June 5, 2019).
65
     “Health Insurance Coverage of the Total Population,” Kaiser Family Foundation, 2017, available at
     https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019).
66
     For example, see information about programs for need-based eligible individuals for AbbVie
     (https://www.abbvie.com/patients/patient-assistance/program-qualification/humira-program-


                                                       23
          Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 24 of 58



manufacturer or through an affiliated foundation. Indeed, every one of the manufacturers of the 20

drugs with the highest DTC advertising spend referenced in the final rule offers an assistance

program for patients that provides medication at no cost to eligible consumers. Eligibility for these

programs related to the top 20 DTC drugs can reach up to 500% of the federal poverty line, and

many offer up to 12 months’ worth of coverage. In addition to these no-cost programs, some drugs

have more than one patient assistance option, offering uninsured consumers discounts ranging

from 36-75% off WAC regardless of income.67 Importantly, the variability of the structure of these

low-income assistance programs means that an uninsured individual watching a commercial listing

WAC has no systematic way of predicting how that price reflects what they would be required to

pay for the product if they were to seek out a prescription.

VI.       Consumers’ Out-Of-Pocket Costs Vary Considerably And Are Difficult To Reliably
          Predict Based On WAC

          53.     For the reasons discussed above, the overwhelming majority of Americans do not

pay an amount that resembles or is related to WAC when purchasing prescription drugs. The out-

of-pocket costs for the same prescription drug vary by consumer—and can vary even for the same

consumer over the course of the year—based on whether a consumer has insurance, the design of

his or her insurance plan, and his or her other healthcare expenses. As a result of these

complexities, without very specific data even the people most knowledgeable about prescription

drug pricing and health insurance structures would be challenged to reliably predict a given

consumer’s out-of-pocket costs in any given year, let alone for any particular transaction. But,

unsurprisingly, and as discussed below, most Americans are not well-informed about drug pricing



      selection.html#myabbvie), Lilly (http://www.lillycares.com/aboutlillycares.aspx), Amgen
      (http://www.amgensafetynetfoundation.com/resources-faqs.html), and Merck (https://www.merckhelps.com/).
67
      For example, see Pfizer RxPathways
      (https://www.pfizerrxpathways.com/sites/default/files/PfizerRxPathwaysMedicineList1.2.19-0951_1.pdf).



                                                       24
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 25 of 58



and how their own health insurance works. For these reasons, most Americans cannot be expected

to accurately predict their out-of-pocket costs from a prescription drug’s WAC, let alone from the

disclosure of WAC in a short commercial.

       A.      Due to the complexities of drug pricing and cost sharing, out-of-pocket costs
               generally bear little—or no—relation to WAC

       54.     Out-of-pocket costs are generally minimally related—or entirely unrelated—to

WAC, such that a consumer may well pay lower out-of-pocket costs for a prescription drug that

has a higher WAC. For example, consider two hypothetical drugs that could be used by a

consumer. Drug A has a WAC of $1,000 per month, and Drug B has a WAC of $900. The

manufacturer of Drug A has agreed to give an insurer a rebate of 25%, resulting in a net price to

the insurer of $750. The manufacturer of Drug B is only providing a 10% rebate, for a net price to

the insurer of $810. In this example, Drug A, the preferred drug by the plan, carries a copayment

of $50 per prescription, while Drug B has an $80 copayment. As a result, a consumer prescribed

the drug with higher WAC will have lower out-of-pocket costs than if he or she was prescribed

the drug with the lower WAC. Complicating matters, this scenario could be reversed for a

consumer insured by a different company; for that consumer’s insurance company, it may be that

the manufacturer of Drug B offered that insurer the larger rebate, resulting in the insurer placing

it on a tier with a lower copayment than Drug A. In that case, the consumer in question will pay

lower out-of-pocket costs if prescribed Drug B than Drug A.

       55.     As an additional example, consider a consumer with a $1,500 deductible, a 20%

coinsurance for a specialty drug he or she needs to treat a chronic condition, and a total out-of-

pocket maximum of $3,000. The drug has a WAC of $1,500. Even assuming the pharmacy’s retail

price is close to WAC and the consumer was using no other drugs, this consumer will face at least

three different out-of-pocket-costs for the same drug in the same plan year: his or her first



                                                25
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 26 of 58



prescription would cost approximately $1,500; once the deductible is met, the next five

prescriptions would cost approximately $300 each (20% of $1,500); and for the remainder of the

year the out-of-pocket cost would be zero, since the out-of-pocket maximum has been met.68 To

complicate things further, this same consumer would face different costs yet if he or she had other

medications or received medical services, which would add to the consumer’s overall healthcare

spending. The additional spending could bring the consumer to his or her deductible limit or out-

of-pocket maximum even sooner, and perhaps before she has paid anything at all for the drug in

question.

         56.     Certain additional complexities further hamper consumers’ ability to accurately

estimate their costs. First, manufacturers increasingly are making copayment coupons available to

beneficiaries of commercial insurance.69 These can further reduce consumers’ out-of-pocket costs,

which further complicates predictions of out-of-pocket costs. In addition, certain tax-advantaged

tools can affect consumers’ out-of-pocket costs. For example, many employers offer flexible

spending accounts (FSA), in which pre-tax dollars can be set aside by employees to cover certain

healthcare expenses such as copayments, coinsurance and deductibles. Hence, when an FSA is

used to finance such expenses, the economic cost to consumers is further reduced due to the tax

benefit. Similar logic applies to funds used from health savings accounts (HSAs). It is unclear how

salient these tax benefits are for consumers when they consider their spending on specific




68
     As discussed above, pharmacies can negotiate their own discounts when they purchase drugs. As a result, the
     retail price they charge would be determined based on this discounted price to the pharmacy, which can vary
     across pharmacies, and not based on WAC. However, for simplicity, I use WAC in this example.
69
     Van Nuys, Karen, Geoffrey Joyce, Rocio Ribero, and Dana P. Goldman, “A Perspective on Prescription Drug
     Copayment Coupons,” USC Schaeffer Center for Health Policy & Economics, February 2018, p. 2, available at
     https://healthpolicy.usc.edu/wp-
     content/uploads/2018/02/2018.02_Prescription20Copay20Coupons20White20Paper_Final-2.pdf (viewed June
     10, 2019).



                                                      26
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 27 of 58



prescription drugs throughout the year, and to what degree they explicitly consider them, but they

introduce yet another complicating factor for consumers in estimating their out-of-pocket costs.70

         B.       Claims data from actual individuals demonstrate the variability and lack of
                  predictability of out-of-pocket costs

         57.      Examples from actual individuals further illustrate the variability of out-of-pocket

costs for prescription drugs—as well as their lack of relationship to WAC. To demonstrate this

point, I examined data from OptumHealth Care Solutions, Inc., a large database of health insurance

claims data for beneficiaries of employer-sponsored plans.71 I reviewed the complete medical and

pharmacy claims data for select individuals over a one-year period (2016). While these data

contain detailed information on spending, they lack detail on many specific features of the

insurance design. Therefore, in the analysis below, I infer many of these features from the observed

spending of the individuals. For this illustrative analysis, I reviewed claims data for individuals

who filled at least one prescription for one of the following four medications: Ibrance, Xeljanz,

Lyrica, or Farxiga. These products were selected because they are included in the final rule’s list

of top 20 drugs in terms of DTC advertising spending and because they reflect a variety of

therapeutic areas and manufacturers. However, these examples are not meant to imply that these

individuals are statistically representative of any population. Instead they serve as context for how

the complicated design of an insurance plan can influence spending throughout the year.




70
     See, for example, Consumer Reports, “How to Use FSAs, HSAs, and HRAs to Cut Your Healthcare Costs”
     (https://www.consumerreports.org/healthcare-costs/how-to-use-fsas-hsas-hras-to-cut-healthcare-costs/).          In
     particular, they report that “More companies and insurers are offering these options as a way to combat higher
     healthcare costs, but people are wary about using them,” and “there’s a serious lack of understanding of how these
     plans work.”
71
     The database consists of claims data for approximately 20 million privately-insured individuals covered by 84
     self-insured Fortune 500 companies with locations in all areas of the United States for services provided during
     the 17-year period, 1999 through 2017:Q1. The database contains complete medical and pharmaceutical claims
     for the under age 65 (non-Medicare) population, as well as data for supplemental coverage for beneficiaries
     eligible for Medicare. The database does not contain claims for people covered solely by Medicare.



                                                          27
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 28 of 58



         58.       In the examples below, the relevant claims for an individual beneficiary are grouped

by month.72 Monthly costs are broken out by out-of-pocket categories (copayment, coinsurance,

deductible) and amounts paid by the plan. Importantly, the amounts paid by the plan reported in

the prescription drug claims data do not reflect any manufacturer rebates, which are processed only

after the claim has been adjudicated. Therefore, the total cost reported on prescription drug

claims—plan paid plus out-of-pocket costs—reflects the gross price of the prescription as

dispensed at the pharmacy.

         59.       Exhibit 1 shows the monthly cost breakdown for a consumer enrolled in a PPO plan

who filled prescriptions for Ibrance, a medication for breast cancer. WAC for Ibrance was

$10,342.50 in 2016, but the consumer paid only a copayment of $36 for each Ibrance prescription,

spending a total of $468 over the course of the year, or less than 1% of WAC. Knowing WAC for

Ibrance would give this consumer no information regarding his or her true out-of-pocket costs, and

assuming the consumer paid WAC would wildly overstate the consumer’s true out-of-pocket costs.

         60.       In Exhibits 2(a) and 2(b), the consumer is enrolled in a PPO plan with a health

savings account (HSA), which indicates a high deductible health plan.73 Exhibit 2(a) captures the

consumer’s prescription drug claims for Xeljanz only, while 2(b) describes all drug claims for the

consumer. This consumer begins the year taking a different medication (Enbrel—for which he or

she pays $1,500 in deductible and $640 in copayments), and only begins taking Xeljanz in May.

This plan has a deductible that applies to prescription drug benefits, but because the consumer had



72
     The exhibit charts may include prescription drug claims for the drug of interest alone, all prescription drug claims,
     or all claims for prescription drug and medical services—as needed. Below the horizontal axis of each exhibit, I
     indicate whether a patient filled a prescription for the drug of interest in that month. The WAC prices shown each
     month correspond to the drug of interest’s WAC price on the first day of that month. WAC prices obtained from
     IBM Micromedex, available at http://www.micromedexsolutions.com/ (viewed June 13, 2019).
73
     “Publication 969 (2018), Health Savings Accounts and Other Tax-Favored Health Plans,” IRS.gov, available at
     https://www.irs.gov/publications/p969 (viewed June 8 2019).



                                                           28
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 29 of 58



already met his or her deductible by that time, his or her out-of-pocket cost for Xeljanz was only

a $160 copayment per prescription (totaling $1,440), while the plan paid $3,327.65 to $3,641.78

per prescription each month (totaling $31,021.89).74 There are two main takeaways from this

example: (1) as with the consumer in Exhibit 1, this consumer’s out-of-pocket costs for his or her

medication are a small fraction of WAC (approximately 5%); and (2) had the consumer filled a

Xeljanz prescription earlier in the year, he or she might have faced higher out-of-pocket costs due

to the deductible.

         61.     Exhibits 3(a) and 3(b) describe a consumer filling prescriptions for Lyrica. This

consumer was also enrolled in a PPO plan with a HSA (indicating a high deductible plan). As seen

in the exhibits, that deductible applied to his or her drug benefits. This consumer filled a

prescription for Lyrica in 11 months of 2016. As seen in Exhibit 3(a), WAC for Lyrica was

$517.54, but the retail price was only $431.47. The consumer was responsible for the full cost of

the drug in January ($431.47) before meeting his or her deductible with other prescriptions in

February (Exhibit 3(b)). The consumer then paid only a copayment of $60 for each Lyrica

prescription each month through October. For the remainder of the year (two more Lyrica

prescriptions), the consumer had no out-of-pocket costs whatsoever for Lyrica because he or she

had likely met the annual spending cap due to total healthcare spending. In this example, the retail

price varies considerably from WAC, thus even when the consumer is responsible for the full cost

due to his or her deductible, the cost is considerably lower than WAC. In addition, the consumer’s

costs further vary during the year, with three different levels of out-of-pocket spending per Lyrica

prescription, the last of which is zero.




74
     WAC for Xeljanz in 2016 increased from $3,169.19 to $3,468.36 on June 1, 2016, increasing the price the plan
     paid for this patient’s prescriptions from $3,327.65 through May 31 to $3,641.78 for the rest of the year.



                                                       29
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 30 of 58



       62.     Finally, Exhibits 4(a), 4(b), and 4(c) show a consumer filling prescriptions for

Farxiga. The consumer is enrolled in a PPO plan with a HSA (again, indicating a high deductible

health plan). This patient meets his or her deductible with medical and non-Farxiga drug expenses

in January and February. As a result, his or her out-of-pocket cost for Farxiga is a monthly flat

copayment of $90 in February and May. In June, however, this consumer appears to meet the

plan’s out-of-pocket maximum, and incurs no out-of-pocket costs for his or her Farxiga or any

other drug or medical expenses for the remainder of the year. Not only did this consumer face

changing out-of-pocket costs for Farxiga over the year (which in all instances were substantially

lower than WAC and even zero in some months), but also his or her cost-sharing was likely

affected by other healthcare spending earlier in the year. It is also worth noting that this consumer

was subject to coinsurance for non-Farxiga drugs, while he or she only paid copayments for

Farxiga. This further illustrates the difficulty—even for a well-informed consumer—to predict out-

of-pocket costs based on WAC for a given prescription.

       C.      The literature shows that consumers struggle with cost sharing concepts

       63.     Given the complexities of drug pricing and the structures of health insurance plans,

unsurprisingly, many consumers are not well-informed about their health insurance coverage. This

makes it further unlikely that consumers will be able to predict their out-of-pocket costs based on

WAC.

       64.     Few Americans understand the complex structure of insurance benefits and cost-

sharing, and how their own plans would operate in practice with respect to a given prescription.

One 2013 study of Americans with private health insurance found that “only 14% of [consumers

were] able to answer correctly 4 multiple choice questions about the four basic components of

traditional health insurance design: deductibles, copays, coinsurance and maximum out of pocket




                                                 30
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 31 of 58



costs.”75 Another 2013 study of employees of one large company found that the vast majority of

workers were unable to answer questions about high-level health plan benefits and their own recent

healthcare spending.76 Market research by Consumer Reports corroborated this point. They found

that “consumers can’t review ‘traditional’ health plan information like deductibles, co-insurance

levels and benefit maximums and figure out what it means for them.”77 Research found that

consumers were unfamiliar with terms like “co-insurance, annual benefit limit, allowed amount,

out-of-pocket limit and drug tier . . . Yet these terms are used to describe key features present in

almost all health plans.”78

         65.     Additional research indicates that Medicare Part D beneficiaries are no different

from the general public—they likewise do not understand their health coverage well. A 2019 report

finds that a majority of Part D beneficiaries “find it difficult to determine the current and future

formularies of the plans they evaluate.”79 Another study of Medicare Part D beneficiaries found

that “regardless of age, gender, predicted drug expenditures or the predictability of drug demand

consumers underweight out of pocket costs relative to premiums and fail to consider the

individualized consequences of plan characteristics; as a result, they frequently choose plans . . .



75
     Loewenstein, George, Joelle Y. Friedman, Barbara McGill, Sarah Ahmad, Suzanne Linck, Stacey Sinkula, John
     Beshears, et al, “Consumers’ Misunderstanding of Health Insurance,” Journal of Health Economics 32, no. 5,
     2003, p. 22, available at http://nrs.harvard.edu/urn-3:HUL.InstRepos:17190506.
76
     Handel, Benjamin R. and Jonathan T. Kolstad, “Health Insurance for ‘Humans’: Information Frictions, Plan
     Choice, and Consumer Welfare,” National Bureau of Economic Research Working Paper, August 2013,p. 17-18,
     available at https://www.nber.org/papers/w19373.pdf.
77
     “What’s Behind the Door: Consumers’ Difficulties Selecting Health Plans,” ConsumersUnion Health Policy
     Brief, January 2012, p. 4, available at https://www.mnsure.org/assets/MR-CUConsumerSelect_tcm34-
     183778.pdf.
78
     “What’s Behind the Door: Consumers’ Difficulties Selecting Health Plans,” ConsumersUnion Health Policy
     Brief, January 2012, p. 4, available at https://www.mnsure.org/assets/MR-CUConsumerSelect_tcm34-
     183778.pdf.
79
     Heiss, Florian, Daniel McFadden, and Joachim Winter, “Who Failed to Enroll in Medicare Part D, And Why?
     Early Results,” Health Affairs Vol 25, No 5, September/October 2006, p. w352, available at
     https://www.healthaffairs.org/doi/full/10.1377/hlthaff.25.w344, (viewed June 5, 2019).



                                                      31
         Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 32 of 58



[where] an alternative plan provides better risk protection at a lower cost.”80 Overall, the research

shows that consumers have a great deal of difficulty understanding their health insurance benefits

generally, and prescription drug coverage and cost-sharing specifically.

         66.     As seen in the claims data examples discussed above, even if an individual were

well-informed of this complex pricing structure, it would be extremely complicated to predict with

much reliability what his or her specific costs would be, as they are often influenced by the

utilization of other medical services and prescription drugs (and their associated costs), much of

which may be unpredictable (e.g., an accidental fall leading to an Emergency Room visit). To

further complicate the analysis, he or she would also need visibility into how his or her specific

plan classified a specific drug (i.e., preferred, non-preferred), and how his or her specific treatment

plan (i.e., the dosage and frequency he or she was prescribed for a given drug) relate to the typical

regimen.

VII.     Conclusion

         67.     Over 120 million Americans pay an out-of-pocket cost for prescription drugs that

is entirely unrelated to WAC—a price charged to wholesalers and direct purchasers. These

consumers pay a fixed copayment substantially below the cost of the drug to wholesalers. Because

WAC is irrelevant to the out-of-pocket costs they incur, the final rule’s required disclosure of the

so-called “list price” will be highly misleading to these consumers with respect to their own out-

of-pocket costs.

         68.     For the remaining consumers whose out-of-pocket costs are in some way tied to

WAC, their share is typically just a fraction of WAC. And within this group of consumers, the cost



80
     Abaluck, Jason and Jonathan Gruber, “Heterogeneity in Choice Inconsistencies Among the Elderly: Evidence
     from Prescription Drug Plan Choice,” American Economic Review. 2011 May, p.1, available at
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4319794/ (viewed June 5, 2019).



                                                     32
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 33 of 58



a particular consumer incurs and its relationship to WAC is a complex calculation that is subject

to variation over time and across consumers, making WAC a poor benchmark for consumers to

predict their out-of-pocket expense.

       69.     In all, for the vast majority of Americans, the disclosure of WAC will present

consumers with information that grossly overstates their out-of-pocket costs for prescription drugs.


I declare and state the foregoing is true and accurate to the best of my knowledge.




                                                33
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 34 of 58




                        APPENDIX A

                  CURRICULUM VITAE




                               34
     Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 35 of 58




                               CRAIG GARTHWAITE
                                  Strategy Department
                Kellogg School of Management, Northwestern University
                        2211 Campus Drive, Evanston, IL 60208
                     Email: c-garthwaite@kellogg.northwestern.edu

APPOINTMENTS

    Kellogg School of Management, Northwestern University
           Herman Smith Research Professor in Hospital and Health Services, 2017-Present
           Associate Professor of Strategy (with tenure), 2016 – Present
           Director, Program on Healthcare @ Kellogg, 2016 - Present
           Assistant Professor of Strategy, 2010 - 2016
           Senior Lecturer and Donald P. Jacobs Scholar in Management and Strategy,
           2009 - 2010

    National Bureau of Economic Research
           Research Associate, 2016-Present
           Faculty Research Fellow, 2011-2016

    Institute for Policy Research, Northwestern University
            Faculty Associate, 2015 - Present

EDUCATION

    Ph.D. Economics, University of Maryland at College Park, 2009
    M.A. Economics, University of Maryland at College Park, 2008
    M.P.P Gerald R. Ford School of Public Policy at the University of Michigan, 2001
    B.A. Political Science, cum laude, University of Michigan, 2000


PUBLIC SERVICE

    Member, Congressional Budget Office Technical Review Panel for the Health Insurance
         Simulation Model (2018-Present)

    Member, Health Affairs Council on Spending and Value (2018-Present)

    Testimony, United States House of Representatives, 2018
          - House Judiciary Committee, Subcommittee on Regulatory Reform,
              Commercial and Antitrust Law: “Competition in the Pharmaceutical Supply
              Chain: The Proposed Merger of CVS Health and Aetna”

    Testimony, United States House of Representatives, 2019
          - House Judiciary Committee, Subcommittee on Regulatory Reform,


                                           35
    Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 36 of 58



               Commercial and Antitrust Law: “Diagnosing the Problem: Exploring the
               Effects of Consolidation and Anticompetitive Conduct in Health Care
               Markets”

    Testimony, United States Senate, 2019
          - Senate Judiciary Committee, Subcommittee on Antirust, Competition Policy,
              and Consumer Rights: “Your Doctor/Pharmacist/Insurer Will See You Now:
              Competitive Implications of Vertical Consolidation in the Healthcare
              Industry”


ACADEMIC PUBLICATIONS

    “The Impact of Early Discharge Laws on the Health of Newborns,” (with William
    Evans and Heng Wei), Journal of Health Economics, 2008, 27(4): 843-870.

    “The Economic Benefits of Pharmaceutical Innovations: The Case of Cox-2 Inhibitors,”
    American Economic Journal: Applied Economics, 2012, 4(3): 116-137.

    “Empirical Evidence on the Value of Pharmaceuticals,” (with Mark Duggan), in The
    [Oxford] Handbook of the Economics of the Biopharmaceutical Industry: Oxford
    University Press: Oxford, 2012: 463-492.

    “The Doctor Might See You Now: The Supply Side Effects of Public Health Insurance
    Expansions.” American Economic Journal: Economic Policy 2012, 4(3): 190-217.

    “Heterogeneity in the Benefits of Greater Treatment Intensity” (with William Evans),
    The Review of Economics and Statistics, 2012, 94(3): 635-649.

    “Can Celebrity Endorsements Affect Political Outcomes: Evidence from the 2008
    US Democratic Presidential Primary,” (with Tim Moore), The Journal of Law,
    Economics, and Organizations, 2013, 29(2): 355-384.

    “Demand Spillovers, Combative Advertising, and Celebrity Endorsements,”
    American Economic Journal: Applied Economics, 2014, 6(2): 76-104.

    “Giving Mom a Break: The Effect of Higher EITC Payments on Maternal Health” (with
    William Evans), American Economic Journal: Economic Policy, 2014, 6(2): 258-290.

    “Public Health Insurance, Labor Supply, and Employment Lock,” (with Tal Gross and
    Matthew Notowidigdo), Quarterly Journal of Economics, 2014, 129(2): 653-696.

    “Health Spending Slowdown Is Mostly Due to Economic Factors, Not Structural
    Change in the Health Care Sector” (with David Dranove and Christopher Ody),
    Health Affairs, 2014, 33(8): 1399-1406.




                                           36
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 37 of 58



The Economic Downturn and its Lingering Effects Reduced Medicare Spending
Growth by $4 Billion In 2009–12 (with David Dranove and Christopher Ody),
Health Affairs, 2015, 34(8): 1368-1375.

Investment Subsidies and the Adoption of Electronic Medical Records in Hospitals
(with David Dranove, Chris Ody, and Bingyang Li), Journal of Health Economics,
2015, 44: 309-19.

The Market Impacts of Product Patents in Developing Countries, (with Mark
Duggan and Aparajita Goyal), American Economic Review, 2016, 106(1): 99-135

The Black/White Educational Gap, Stalled Progress, and the Long Term Consequences
of the Emergence of Crack Markets, (with William Evans and Timothy J. Moore), The
Review of Economics and Statistics, 2016, 98(5): 832-847.

Affordable Care Act’s Medicaid Expansion Led to Substantial Decreases in
Uncompensated Care but Levels and Many Hospitals Remain High,” (with David
Dranove and Christopher Ody), Health Affairs, 2016, 35(8): 1471-1479.

How do Hospitals Respond to Negative Financial Shocks? The Impact of the 2008 Stock
Market Crash (with David Dranove and Christopher Ody), The RAND Journal of
Economics, 2017, 48(2): 485–525.

Insurance Expansion and Hospital Emergency Department Access: Evidence from
the Affordable Care Act, (with John Graves, Tal Gross, and Matthew
Notowidigdo), Annals of Internal Medicine, Feb 7 2017, 166(3):172-179

Success and Failure in the Insurance Exchanges (with John Graves), New England
Journal of Medicine, March 9, 2017, 376(10):907-910

The Economics of Indication Based Pricing (with Amitabh Chandra), New
England Journal of Medicine, July 2017, 377(2):103-106.

Hospitals as Insurers of Last Resort, (with Tal Gross and Matthew Notowidigdo),
American Economic Journal: Applied Economics, 2018, 10(1): 1-39.

The CVS–Aetna Merger: Another Large Bet on the Changing U.S. Health Care
Landscape (with Austin Frakt), Annals of Internal Medicine, January 9, 2018.

The Orphan Drug Act at 35: Observations and an Outlook for the Twenty-First
Century, (with Nicholas Bagley, Benjamin Berger, Amitabh Chandra, and Ariel D.
Stern) in Innovation Policy and the Economy, 2018, Volume 19, pages 97-137,
National Bureau of Economic Research, Inc.

Characterizing the Drug Development Pipeline for Precision Medicine, (with
Chandra, Amitabh, Garthwaite, Craig and Stern, Ariel Dora Stern), Economic



                                      37
    Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 38 of 58



    Dimensions of Personalized and Precision Medicine, 2018, National Bureau of
    Economic Research, Inc.

    It’s Time to Reform the Orphan Drug Act (with Nicholas Bagley, Amitabh
    Chandra, and Ariel D. Stern), NEJM Catalyst, Dec 19, 2018.


WORKING PAPERS

    Guns and Violence: The Enduring Impact of Crack Cocaine Markets on Young
    Black Males, NBER Working Paper #24819, under review, (with Bill Evans and
    Timothy J. Moore)

    Pharmaceutical Profits and the Social Value of Innovation, NBER Working Paper
    #20212, under review, (with David Dranove and Manuel Hermosilla)

    Insurance and the High Prices of Pharmaceuticals, NBER Working Paper #22353,
    under review, (with David Dranove and David Besanko)


OTHER PUBLICATIONS

    The Impact of the ACA’s Medicaid Expansion on Hospitals’ Uncompensated Care
    Burden and the Potential Effects of Repeal (with David Dranove and Christopher
    Ody), Commonwealth Fund Issue Brief, May 2017.

    “A Floor and Trade Proposal for Hospital Charity Care,” The Hamilton Project
    working paper.


CASES

    Starbucks: A Story of Growth, (with Jen Brown and Meghan Busse), 2011. Kellogg
    Case #5-211-259.

    The Global Aircraft Manufacturing Industry, 2002-2011 (with Jen Brown), 2012.
    Kellogg Case #5-312-505.

    Sovaldi: Pricing a Breakthrough Drug (with Meghan Busse), 2015


PERMANENT WORKING PAPERS

    “The Effect of In-Utero Conditions on Long Term Health: Evidence from the 1918
    Spanish Flu Pandemic,” April 2008 (First Draft, July 2007).

TEACHING


                                          38
    Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 39 of 58




    Core Business Strategy (STRT 431), Kellogg School of Management, 2009-Present
    Foundations of Strategy, Kellogg-HKUST EMBA, 2016-Present
    Strategy Frameworks Kellogg EMBA, 2017-Present
    Healthcare Strategy (STRT 443), Kellogg School of Management, 2017-Present
    Healthcare Strategy (STRTX 945), Kellogg School of Management EMBA, 2017-Present



HONORS AND AWARDS

    Lavengoood Professor of the Year Finalist, 2019
    Lavengoood Professor of the Year Finalist, 2018
    Kellogg Faculty Impact Award, Healthcare Strategy, 2018
    Poets and Quants 40 Best Under 40 Professors, 2015
    Kellogg Faculty Impact Teaching Award, Business Strategy, 2012
    Kellogg Faculty Impact Teaching Award, Business Strategy, 2012
    Kellogg Chairs’ Core Course Teaching Award, 2011-2012
    International Institute of Public Finance (IIPF) Young Economists Award, 2011
    Kellogg Faculty Impact Teaching Award, Business Strategy, 2010
    University of Maryland Third Year Paper Fellowship



INVITED PRESENTATIONS

    2008:   University of Notre Dame
    2009:   Chicago Booth Graduate School of Business
    2010:   University of Wisconsin-Madison, Dartmouth College, University of Notre Dame
    2011:   AEA Annual Meeting, University of Illinois-Chicago, Olin Business School at
            Washington University, Harris School of Public Policy at the University of
            Chicago, Indiana University SPEA, National Tax Association Annual Meeting,
            AcademyHealth Research Insights Meeting
    2012:   AEA Annual Meeting (Presenter and Discussant), Society of Labor Economists
            Annual Meeting, NBER Summer Institute, University of Illinois Urbana-
            Champaign, University of California-Davis, Columbia University
    2013:   University of Chicago Health Economics Workshop, University of British
            Columbia, University of California-San Diego, University of Kentucky, Texas
            A&M University, Wharton School of the University of Pennsylvania, University
            of Maryland, Brookings Institution, UC-Davis Poverty Center
    2014:   AEA Annual Meeting, Northwestern Law School, RAND Corporation, Rice
            University/University of Houston, HDMS User Forum, Bates/White Life Science
            Conference, Vanderbilt University, University of Michigan RWJF Scholars,
            Northwestern University Economics Department
    2015:   AEA Annual Meeting, Stanford University, University of California-Irvine,
            MIT/BU Health Economics Seminar, Syracuse University, NBER Summer
            Institute, UT-Austin, University of Maryland


                                          39
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 40 of 58



      2016: Harris School of Public Policy at the University of Chicago, Owen School of
            Management, Vanderbilt University.
      2017: National Tax Association Annual Meeting
      2018: University of Georgia, Auburn University, Harvard University, Boston
            University, American Enterprise Institute, University of Southern California
      2019: Ohio State University, Louisville, Emory University, University of Utah
(Scheduled)

ACADEMIC ACTIVITIES

       Co-Editor, Journal of Public Economics, (2016 – Present)

       Reviewer: American Economic Review, Quarterly Journal of Economics; Journal of
               Political Economy; Econometrica; Review of Economic Studies; New
               England Journal of Medicine, The Journal of Public Economics; American
               Economic Journal: Economic Policy; Health Affairs; The Review of
               Economics and Statistics; The Journal of Industrial Economics; The
               Journal of Health Economics; The Journal of Human Resources; Journal
               of Policy Analysis and Management; International Journal of Industrial
               Organization; Health Economics; Social Science and Medicine; Economic
               Inquiry

PAST EMPLOYMENT

       Employment Policies Institute, Washington, DC
              Director of Research and Chief Economist, 2003-2005
       Public Sector Consultants, Lansing, MI
              Economist, 2002-2003

OUTSIDE ACTIVITIES

       Affiliated Consultant, Analysis Group (2018-Present)




                                             40
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 41 of 58




                        APPENDIX B

              DOCUMENTS RELIED UPON




                               41
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 42 of 58




“42 U.S. Code § 1395w–3a. Use of average sales price payment methodology,” Legal
    Information Institute, available at https://www.law.cornell.edu/uscode/text/42/1395w-3a
    (viewed June 13, 2019).
Abaluck, Jason and Jonathan Gruber, “Heterogeneity in Choice Inconsistencies Among the
    Elderly: Evidence from Prescription Drug Plan Choice,” American Economic Review. 2011
    May, p.1, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4319794/ (viewed
    June 5, 2019).
Anderson-Cook, Anna, Jared Maeda and Lyle Nelson, “Prices for and Spending on Specialty
   Drugs in Medicare Part D and Medicaid: An In-Depth Analysis,” Congressional Budget
   Office Working Paper Series, March 2019, p. 29, available at
   https://www.cbo.gov/system/files?file=2019-03/55011-Specialty_Drugs_WP.pdf.
Baghdadi, Ramsey, “Medicaid Best Price, " Health Affairs Health Policy Brief, August 10, 2017.
    DOI: 10.1377/hpb20171008.000173
Boccuti, Cristina, Gretchen Jacobson, Kendal Orgera and Tricia Neuman, “Medigap Enrollment
    and Consumer Protections Vary Across States,” Kaiser Family Foundation, July 11, 2018,
    available at https://www.kff.org/medicare/issue-brief/medigap-enrollment-and-consumer-
    protections-vary-across-states/ (viewed June 5, 2019).
“Catastrophic Coverage,” Medicare.gov, available at https://www.medicare.gov/drug-coverage-
    part-d/costs-for-medicare-drug-coverage/catastrophic-coverage (viewed June 6, 2019)
Claxton, Gary, Matthew Rae, Michelle Long, Anthony Damico, Gregory Forester and Heidi
    Whitmore, “Employer Health Benefits: 2017 Annual Survey,” Kaiser Family Foundation,
    2017, p. 159, available at http://files.kff.org/attachment/Report-Employer-Health-Benefits-
    Annual-Survey-2017.
Claxton, Gary, Matthew Rae, Michelle Long, Anthony Damico and Heidi Whitmore, “Employer
    Health Benefits: 2018 Annual Survey,” Kaiser Family Foundation, 2018, p. 130, available
    at http://files.kff.org/attachment/Report-Employer-Health-Benefits-Annual-Survey-2018
    (“KFF 2018 Employer Health Benefits Survey”)
“Cost Sharing,” Healthcare.gov, https://www.healthcare.gov/glossary/cost-sharing/ (viewed
   June 5, 2019).
“Cost Sharing Out of Pocket Costs,” Medicaid.gov, available at
    https://www.medicaid.gov/medicaid/cost-sharing/out-of-pocket-costs/index.html (viewed
    June 5, 2019).
“Cost-Sharing Requirements for Selected Medicaid Services for Section 1931 Parents,” Kaiser
    Family Foundation, January 1, 2019, available at https://www.kff.org/medicaid/state-
    indicator/cost-sharing-requirements-for-selected-medicaid-services-for-section-1931-
    parents-january/ (viewed June 5, 2019)



                                               42
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 43 of 58



“Costs for Medicare drug coverage: Costs in the coverage gap,” Medicare.gov, available at
   https://www.medicare.gov/drug-coverage-part-d/costs-for-medicare-drug-coverage/costs-in-
   the-coverage-gap (viewed June 5, 2019).
Cubanski, Juliette, Anthony Damico and Tricia Neuman. “Medicare Part D in 2018: The Latest
   on Enrollment, Premiums, and Cost Sharing,” Kaiser Family Foundation, May 17, 2018,
   available at https://www.kff.org/medicare/issue-brief/medicare-part-d-in-2018-the-latest-on-
   enrollment-premiums-and-cost-sharing/ (viewed June 5, 2019).
Cubanski, Juliette, Tricia Neuman and Anthony Damico, “Closing the Medicare Part D
   Coverage Gap: Trends, Recent Changes, and What’s Ahead,” Kaiser Family Foundation,
   August 2018, p. 2, available at http://files.kff.org/attachment/Data-Note-Closing-the-
   Medicare-Part-D-Coverage-Gap-Trends-Recent-Changes-and-Whats-Ahead (viewed June 5,
   2019).
“Data Analysis Brief: Medicare-Medicaid Dual Enrollment 2006 through 2017,” CMS
    Medicare-Medicaid Coordination Office, December 2018, p.1, available at
    https://www.cms.gov/Medicare-Medicaid-Coordination/Medicare-and-Medicaid-
    Coordination/Medicare-Medicaid-Coordination-
    Office/DataStatisticalResources/Downloads/MedicareMedicaidDualEnrollmentEverEnrolle
    dTrendsDataBrief2006-2017.pdf.
Department of Health and Human Services, Centers for Medicare & Medicaid Services, 42 CFR
   Part 403, [CMS–4187–F], RIN 0938–AT87, “Medicare and Medicaid Programs; Regulation
   To Require Drug Pricing Transparency,” Federal Register, Vol. 84, No. 91, Friday, May 10,
   2019, Rules and Regulations, pp. 20732-20758.
Doshi, Jalpa, Amy Pettit and Pengxiang Li, “Addressing Out-of-Pocket Specialty Drug Costs in
    Medicare Part D: The Good, The Bad, The Ugly And The Ignored,” Health Affairs Blog,
    July 25, 2018, available at
    https://www.healthaffairs.org/do/10.1377/hblog20180724.734269/full/ (viewed June 5,
    2019).
Dubois, Robert W. “Rx Drug Costs: List Prices Versus Net Prices and The Importance of
   Staying Within the Data,” Health Affairs Blog, March 13, 2019, available at
   https://www.healthaffairs.org/do/10.1377/hblog20190312.446522/full/ (viewed June 5,
   2019).
“Follow the pill: understanding the U.S. commercial pharmaceutical supply chain.” Prepared for
    The Kaiser Family Foundation by The Health Strategies Consultancy LLC, March 2005, at
    p. 4, available at https://www.kff.org/wp-content/uploads/2013/01/follow-the-pill-
    understanding-the-u-s-commercial-pharmaceutical-supply-chain-report.pdf (“KFF ‘Follow
    the Pill’)
Gabel, Jon, Matthew Green, Adrienne Call, Heidi Whitmore, Sam Stromberg and Rebecca Oran,
   “Changes in Consumer Cost-Sharing for Health Plans Sold in the ACA’s Marketplaces,
   2015 to 2016,” The Commonwealth Fund, May 2016, p. 8, available at


                                              43
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 44 of 58



    https://www.commonwealthfund.org/sites/default/files/documents/___media_files_publicati
    ons_issue_brief_2016_may_1875_gabel_changes_cost_sharing_marketplaces_rb_v2.pdf
    (viewed June 11, 2019).
Graham, Judith, “Medicare Vs. Medicare Advantage: How To Choose,” Kaiser Health News,
    October 19, 2017, available at https://khn.org/news/medicare-vs-medicare-advantage-how-
    to-choose/, (viewed June 5, 2019).
Hamel, Liz, Jamie Firth, Larry Levitt, Gary Claxton and Mollyann Brodie, “Survey of Non-
   Group Health Insurance Enrollees, Wave 3,” Kaiser Family Foundation, May 20, 2016,
   available at https://www.kff.org/health-reform/poll-finding/survey-of-non-group-health-
   insurance-enrollees-wave-3/ (viewed June 5, 2019).
Handel, Benjamin R. and Jonathan T. Kolstad, “Health Insurance for ‘Humans’: Information
   Frictions, Plan Choice, and Consumer Welfare,” National Bureau of Economic Research
   Working Paper, August 2013,p. 17-18, available at
   https://www.nber.org/papers/w19373.pdf.
“Health Insurance Coverage of the Total Population,” Kaiser Family Foundation, 2017, available
    at https://www.kff.org/other/state-indicator/total-population/ (viewed June 5, 2019).
Heiss, Florian, Daniel McFadden and Joachim Winter, “Who Failed to Enroll in Medicare Part
    D, And Why? Early Results,” Health Affairs Vol 25, No 5, September/October 2006, p.
    w352, available at https://www.healthaffairs.org/doi/full/10.1377/hlthaff.25.w344, (viewed
    June 5, 2019).
Jacobson, Gretchen, Anthony Damico and Tricia Neuman, “A Dozen Facts about Medicare
    Advantage,” Kaiser Family Foundation, November 13, 2018, available at
    https://www.kff.org/medicare/issue-brief/a-dozen-facts-about-medicare-advantage/, (viewed
    June 5, 2019)
Loewenstein, George, Joelle Y. Friedman, Barbara McGill, Sarah Ahmad, Suzanne Linck,
   Stacey Sinkula, John Beshears, et al, “Consumers’ Misunderstanding of Health Insurance,”
   Journal of Health Economics 32, no. 5, 2003, p. 22, available at http://nrs.harvard.edu/urn-
   3:HUL.InstRepos:17190506.
“MACStats: Medicaid and CHIP Data Book,” MACPAC, December 2018, p.38, available
   at https://www.macpac.gov/wp-content/uploads/2018/12/December-2018-MACStats-Data-
   Book.pdf (viewed June 5, 2019).
“Marketplace enrollment 2014-2019,” Kaiser Family Foundation, 2019, available at
   https://www.kff.org/health-reform/state-indicator/marketplace-enrollment/ (viewed June 5,
   2019).
“Marketplace Plan Selections by Metal Level.” Kaiser Family Foundation, 2019, available at
   https://www.kff.org/health-reform/state-indicator/marketplace-plan-selections-by-metal-
   level-



                                               44
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 45 of 58



    2/?dataView=1&currentTimeframe=0&sortModel=%7B%22colId%22:%22Location%22,%
    22sort%22:%22asc%22%7D (viewed June 10, 2019).
“Medicaid Benefits: Prescription Drugs,” Kaiser Family Foundation, 2018, available at
   https://www.kff.org/medicaid/state-indicator/prescription-drugs/ (viewed June 5, 2019).
“Medicaid Drug Rebate Program,” Medicaid.gov, available at
   https://www.medicaid.gov/medicaid/prescription-drugs/medicaid-drug-rebate-
   program/index.html (viewed June 5, 2019).
“Medicare Clarifies ‘Negotiated Prices’ Under Part D,” CMS.gov, January 6, 2009, available at
   https://www.cms.gov/newsroom/press-releases/medicare-clarifies-negotiated-prices-under-
   part-d (viewed June 5, 2019).
“Medicare costs at a glance,” Medicare.gov, available at https://www.medicare.gov/your-
   medicare-costs/medicare-costs-at-a-glance (viewed June 10, 2019).
“Monthly Child Enrollment in Medicaid and CHIP,” Kaiser Family Foundation, March 2019,
   available at https://www.kff.org/medicaid/state-indicator/total-medicaid-and-chip-child-
   enrollment/?currentTimeframe=0&selectedRows=%7B%22states%22:%7B%22kentucky%
   22:%7B%7D%7D%7D&sortModel=%7B%22colId%22:%22Location%22,%22sort%22:%
   22asc%22%7D (viewed June 5, 2019).
“National Drug Codes: What is a National Drug Code (NDC)?” Idaho MMIS, February 9, 2018,
    p. 1, available at
    https://www.idmedicaid.com/Reference/NDC%20Format%20for%20Billing%20PAD.pdf
    (viewed June 10, 2019).
“Norris, Louise, “Kentukcy and the ACA’s Medicaid Expansion,” Healthinsurance.org, April
    14, 2019, available at https://www.healthinsurance.org/kentucky-medicaid/ (viewed June
    13, 2019).
“Part B,” Center for Medicare Advocacy, available at
    https://www.medicareadvocacy.org/medicare-info/medicare-part-b/ (Viewed June 10,
    2019).
Pearson, Caroline F., Kelly Brantley and Miryam Frieder, “Majority of Drugs Now Subject to
    Coinsurance in Medicare Part D Plans,” Avalere, March 10, 2016, available at
    https://avalere.com/press-releases/majority-of-drugs-now-subject-to-coinsurance-in-
    medicare-part-d-plans (viewed June 5, 2019).
“Premium and Cost-Sharing Requirements for Selected Services for Medicaid Adults,” Kaiser
    Family Foundation, January 1, 2019, available at https://www.kff.org/health-reform/state-
    indicator/premium-and-cost-sharing-requirements-for-selected-services-for-medicaid-
    expansion-adults (viewed June 5, 2019).
“Publication 969 (2018), Health Savings Accounts and Other Tax-Favored Health Plans,”
    IRS.gov, available at https://www.irs.gov/publications/p969 (viewed June 8 2019).


                                              45
       Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 46 of 58



Rae, Matthew, Larry Levitt, Gary Claxton, “Patient Cost-Sharing in Marketplace Plans, 2016,”
    Kaiser Family Foundation, November 13, 2015, available at https://www.kff.org/health-
    costs/issue-brief/patient-cost-sharing-in-marketplace-plans-2016/ (viewed June 5, 2019).
Rudowitz, Robin, Rachel Garfield and Elizabeth Hinton, “10 Things to Know About Medicaid:
   Setting the Facts Straight,” Kaiser Family Foundation, March 2019, available at
   http://files.kff.org/attachment/Issue-Brief-10-Things-to-Know-about-Medicaid-Setting-the-
   Facts-Straight (viewed June 5, 2019).
Sachs, Rachel. “Administration Outlines Plan to Lower Pharmaceutical Prices in Medicare Part
    B,” Health Affairs, October 26, 2018, available at
    https://www.healthaffairs.org/do/10.1377/hblog20181026.360332/full/ (viewed June 10,
    2019).
“State Prescription Drug Resources,” Medicaid.gov, available at
    https://www.medicaid.gov/medicaid/prescription-drugs/state-prescription-drug-
    resources/index.html (viewed June 5, 2019).
Starc, Amanda and Ashley Swanson, “Preferred Pharmacy Networks and Drug Costs,” National
     Bureau of Economic Research, Working Paper 24862, July 2018, p. 9, available at
     https://www.nber.org/papers/w24862.pdf.
Van Nuys, Karen, Geoffrey Joyce, Rocio Ribero and Dana P. Goldman, “A Perspective on
    Prescription Drug Copayment Coupons,” USC Schaeffer Center for Health Policy &
    Economics, February 2018, p. 2, available at https://healthpolicy.usc.edu/wp-
    content/uploads/2018/02/2018.02_Prescription20Copay20Coupons20White20Paper_Final-
    2.pdf (viewed June 10, 2019).
Werble, Cole, “Medicare Part B,” Health Affairs, August 10, 2017, available at
   https://www.healthaffairs.org/do/10.1377/hpb20171008.000171/full/ (viewed June 12,
   2019).
“What’s Behind the Door: Consumers’ Difficulties Selecting Health Plans,” ConsumersUnion
   Health Policy Brief, January 2012, p. 4, available at https://www.mnsure.org/assets/MR-
   CUConsumerSelect_tcm34-183778.pdf.
“Yearly deductible for drug plans,” Medicare.gov, available at https://www.medicare.gov/drug-
    coverage-part-d/costs-for-medicare-drug-coverage/yearly-deductible-for-drug-plans (viewed
    June 5, 2019).




                                             46
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 47 of 58




                           Exhibit 1
                                 Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 48 of 58



                                        Exhibit 1 - IBRANCE drug claim cost analysis
                                     IBRANCE patient - PPO - Claimant 25018549301648
     $25,000                        Co-pay            Coinsurance            Deductible              Plan paid         WAC




     $20,000




     $15,000




     $10,000



                                                                                 Claimant paid co-pays
                                                                                 every month of either:
       $5,000                                                                        $36 (for 1 Rx)
                                                                                    $72 (for 2 Rxs)



           $0
IBRANCE Rx?        Yes        Yes        Yes        Yes        Yes         Yes            Yes       Yes          Yes   Yes *   Yes   Yes

                   Jan        Feb        Mar        Apr        May         Jun            Jul       Aug          Sep    Oct    Nov   Dec

                                                                                   2016
* Note that in October 2016 the claimant filled two IBRANCE prescriptions
Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 49 of 58




                           Exhibit 2
                                 Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 50 of 58



                                   Exhibit 2(a) - XELJANZ drug claim cost analysis
                               XELJANZ patient - PPO w/ HSA - Claimant D1003701501458
      $8,000                        Co-pay            Coinsurance            Deductible         Plan paid         WAC



      $7,000



      $6,000



      $5,000



      $4,000



      $3,000



      $2,000



      $1,000



          $0
XELJANZ Rx?        No         No         No         No         Yes        Yes             Yes   Yes *       Yes   Yes    Yes   Yes

                   Jan        Feb        Mar        Apr        May         Jun            Jul   Aug         Sep    Oct   Nov   Dec

                                                                                   2016
* Note that in August 2016 the claimant filled two XELJANZ prescriptions
Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
                                Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 51 of 58



                                      Exhibit 2(b) - Drug claim cost analysis
                              XELJANZ patient - PPO w/ HSA - Claimant D1003701501458
      $8,000                        Co-pay           Coinsurance            Deductible       Plan paid         WAC



      $7,000



      $6,000



      $5,000



      $4,000



      $3,000



      $2,000



      $1,000



          $0
XELJANZ Rx?       No          No         No         No         Yes        Yes          Yes   Yes *       Yes   Yes    Yes   Yes

                  Jan        Feb        Mar         Apr       May         Jun          Jul   Aug         Sep    Oct   Nov   Dec

                                                                                2016
* Note that in August 2016 the claimant filled two XELJANZ prescriptions
Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 52 of 58




                           Exhibit 3
                                Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 53 of 58



                                    Exhibit 3(a) - LYRICA drug claim cost analysis
                                LYRICA patient - PPO w/ HSA - Claimant D1002677601853
        $600                        Co-pay            Coinsurance           Deductible       Plan paid         WAC




        $500




        $400




        $300




        $200




        $100




          $0
 LYRICA Rx?       Yes        Yes         Yes        Yes        Yes         No          Yes   Yes         Yes   Yes    Yes   Yes

                   Jan        Feb        Mar        Apr        May        Jun          Jul   Aug         Sep    Oct   Nov   Dec

                                                                                2016

Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
                                Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 54 of 58



                                        Exhibit 3(b) - Drug claim cost analysis
                                LYRICA patient - PPO w/ HSA - Claimant D1002677601853
      $3,500                        Co-pay            Coinsurance           Deductible       Plan paid         WAC



      $3,000



      $2,500



      $2,000



      $1,500



      $1,000



        $500



          $0
 LYRICA Rx?       Yes         Yes        Yes        Yes        Yes         No          Yes   Yes         Yes   Yes    Yes   Yes

                   Jan        Feb        Mar        Apr        May        Jun          Jul   Aug         Sep    Oct   Nov   Dec

                                                                                2016

Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 55 of 58




                           Exhibit 4
                                Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 56 of 58



                                   Exhibit 4(a) - FARXIGA drug claim cost analysis
                               FARXIGA patient - PPO w/ HSA - Claimant 56010846700246
        $450                        Co-pay            Coinsurance           Deductible       Plan paid         WAC


        $400


        $350


        $300


        $250


        $200


        $150


        $100


         $50


          $0

FARXIGA Rx?        No        Yes         No         No         Yes         No          Yes   Yes         Yes   Yes    Yes   Yes

                   Jan        Feb        Mar        Apr        May        Jun          Jul   Aug         Sep    Oct   Nov   Dec

                                                                                2016
Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
                                Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 57 of 58



                                       Exhibit 4(b) - Drug claim cost analysis
                               FARXIGA patient - PPO w/ HSA - Claimant 56010846700246
      $3,000                        Co-pay            Coinsurance           Deductible       Plan paid         WAC




      $2,500




      $2,000




      $1,500




      $1,000




        $500




          $0
FARXIGA Rx?        No         Yes        No         No         Yes         No          Yes   Yes         Yes   Yes    Yes   Yes

                   Jan        Feb        Mar        Apr        May        Jun          Jul   Aug         Sep    Oct   Nov   Dec

                                                                                2016

Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
                                 Case 1:19-cv-01738-APM Document 1-1 Filed 06/14/19 Page 58 of 58



                                  Exhibit 4(c) - Drug and medical claim cost analysis
                               FARXIGA patient - PPO w/ HSA - Claimant 56010846700246
     $10,000                        Co-pay            Coinsurance           Deductible        Plan paid         WAC


      $9,000


      $8,000


      $7,000


      $6,000


      $5,000


      $4,000


      $3,000


      $2,000


      $1,000


          $0
FARXIGA Rx?        No         Yes        No         No         Yes         No           Yes   Yes         Yes   Yes    Yes   Yes

                   Jan        Feb        Mar        Apr        May         Jun          Jul   Aug         Sep    Oct   Nov   Dec

                                                                                 2016

Sources: [A] Micromedex (WAC data); [B] OptumHealth Care Solutions (claims data)
